 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   DELBERT TANNER, et al.,
                                                         Case No.: 2:19-cv-00336-GMN-NJK
12         Plaintiff(s),
                                                                        Order
13   v.
                                                                    [Docket No. 33]
14   ELIVE LIMITED, et al.,
15         Defendant(s).
16        In light of the stipulation of dismissal, Docket No. 39, the motion to withdraw (Docket No.
17 33) is DENIED as moot and the hearing set for today is VACATED.
18        IT IS SO ORDERED.
19        Dated: October 4, 2019
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
